                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
         v.                                )         CASE NO. 3:18-CR-489-WKW
                                           )                [WO]
 ROYZELL LIGON, JR.                        )

                                      ORDER

      Defendant was committed for the purpose of undergoing a psychological

examination pursuant to 18 U.S.C. §§ 4241(b), 4242(a), and 4247(b) and (c). (Doc.

# 37.)        Having completed the examination, the psychologist concludes that

Defendant’s “current mental state will likely impair his ability to rationally consult

with counsel or conform his behavior to the courtroom.” (Doc. # 54, at 12.) The

psychologist recommends that, if the court finds that Defendant is incompetent, it

order that Defendant be committed to a Bureau of Prisons facility in an attempt to

restore his competency. (Doc. # 54, at 12.)

      Based on the findings and recommendations of the examining psychologist, it

is ORDERED as follows:

      (1)       The parties are DIRECTED to file a Notice on or before September

23, 2019, stating whether they object to any of the findings and recommendations

and, if so, the grounds;
      (2)    Defendant shall remain in the custody of the Bureau of Prisons at the

Federal Correctional Complex, Butner, North Carolina (or such other Bureau of

Prisons’ mental health facility) pending the court’s determination of his competency.

      (3)    Pursuant to 18 U.S.C. § 4241(a), an on-the-record competency hearing

is SET for October 24th, 2019, at 10:00 a.m., in Courtroom 2B of the Frank M.

Johnson, Jr. United States Courthouse, One Church Street, Montgomery, Alabama,

with Defendant and his counsel attending by video conference from the Federal

Correctional Complex, Butner, North Carolina (or such other Bureau of Prisons’

mental health facility). Counsel for Defendant will coordinate with the courtroom

deputy and the court’s IT department to make the necessary arrangements for the

video conference. The Clerk of the Court is DIRECTED to provide a court reporter

for the hearing.

      (4)    If Defendant is found to be incompetent at the hearing, the court will

immediately proceed during that hearing to consider restoration of Defendant’s

competency pursuant to 18 U.S.C. § 4241(d).

      (5)    The Clerk of the Court is DIRECTED to provide copies of this Order

to all counsel of record and the United States Marshal.

      DONE this 13th day of September, 2019.

                                        /s/ W. Keith Watkins
                                UNITED STATES DISTRICT JUDGE



                                         2
